Citation Nr: 0835229	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  00-02 164A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to apportionment of the veteran's disability 
compensation benefits.  

(The claim for a rating higher than 60 percent for residuals 
of fracture of the transverse processes of L3, L4, L5 and for 
laminectomies at L3, L4, L5, S1 with  paresthesia and 
weakness of the right lower extremity and L5-S1 
arachnoiditis, including an additional 10 percent due to 
vertebral deformity, and question of whether the veteran 
timely perfected an appeal on the claim for an earlier 
effective date for a total disability rating for compensation 
based on individual unemployability are addressed in a 
separate decision under the same docket number.) 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from May 1964 to October 
1965.  

The appellant is the veteran's former spouse.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an administrative decision, dated in 
October 2003, of a Department of Veterans Affairs (VA) 
Regional Office (RO).   

In September 2004, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. The appellant and veteran were married in March 1995. 

2. From the date of receipt of the claim in August 2001 until 
the date their divorce became final in December 2004, the 
appellant received a special apportionment of the veteran's 
disability compensation in the amount equal to the spousal 
allowance for which the veteran had received compensation.  


CONCLUSION OF LAW

As the apportionment of the veteran's disability compensation 
has been awarded and in the absence any allegation of 
specific error of fact or law, the appeal of the claim for 
apportionment is dismissed. 38 U.S.C.A. §7105(d)(5) (West 
2002); 38 C.F.R. § 20.101 (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim for benefits under Chapter 
51 of Title 38 of the United States Code. 

As a claim for apportionment involves how existing benefits 
are to be paid under Chapter 53 of Title 38 of the United 
States Code, the VCAA does not apply.  See Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006) (VCAA does not apply to a 
decision regarding how benefits are distributed). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran has been granted a total disability rating for 
compensation based on individual unemployability since 1995. 

The appellant and veteran were married in March 1995.  In 
August 2001, the appellant, who was living apart from the 
veteran, filed a claim for apportionment of the veteran's 
disability compensation equal to the spousal allowance he was 
receiving as part of his disability compensation. 



In the initial determination on apportionment in October 
2003, the RO denied any apportionment of the veteran's 
disability compensation.  After additional evidence was 
submitted in which a court of competent jurisdiction set 
aside a court order, granting a divorce, the RO in a special 
apportionment decision in July 2004 granted the appellant an 
apportionment of the veteran's disability compensation equal 
to the amount the veteran had received as a spousal 
allowance.  The apportionment was granted retroactively to 
the dated of receipt of the claim in August 2001. 

In December 2004, a court of competent jurisdiction signed an 
order, granting the appellant and veteran a divorce.  As an 
attachment to the divorce degree, the appellant and the 
veteran agreed that the appellant should receive the amount 
equal to the spousal allowance until the date of the divorce 
in December 2004.  The parties agreed that the appellant 
would not pursue her appeal for apportionment before the 
Board. 

Thereafter, the RO paid the appellant the apportionment 
benefit until the date of the divorce in December 2004.  No 
further correspondence was received from the appellant.

Analysis 

The appellant has received an apportionment of the veteran's 
disability compensation equal to the spousal allowance from 
the date of claim in August 2001 to the date of their 
divorce in December 2004.  

As the appellant has not alleged a specific error of fact or 
law as to the amount of the apportionment, under 38 U.S.C.A. 
§ 7105, the appeal is dismissed.  




ORDER


The claim for apportionment of the veteran's disability 
compensation benefits is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


